DETAILED ACTION
This Office Action is in response to Application filed 13 December 2021 and Preliminary Amendment filed on 13 December 2021.
Claims 1-7 are pending. The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the duration error" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the claim to read “a duration error”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al., U.S. Patent App. Pub. 2012/0041638, hereinafter referred to as “Johnson”.

Referring to claim 1, Johnson discloses a method of diagnostic tests of a vehicle including resetting processor (See paragraph 0007, 0031, and 0050).  Johnson discloses software running on a controller of vehicle controlling a component such as an engine (See paragraph 0028).  Johnson discloses the electronic including reset logic (See paragraph 0045).  Johnson discloses software that analyzes the diagnostic tests (See paragraph 0031). - A method for testing, in situ and in operation, a reset device for resetting a computer, said device running at least one piece of reset software, said computer running at least one piece of control software in order to control a member, comprising an execution sequence and a verification sequence, the execution sequence being executed during the running of the piece of control software and comprising: 
Johnson discloses incrementing a counter (See paragraph 0167). - incrementing a test counter, 
Johnson discloses storing the counter value in non-volatile memory (See paragraph 0168). - storing the test counter in a non-volatile memory, 
Johnson discloses rebooting or resetting the processor (See paragraph 0170). - triggering a reset of the computer, 
Johnson discloses determining the value of the counter after a reset of the processor that is retained by the memory in the event of a reboot (See paragraph 00168 and 0170). - the verification sequence being executed when starting the piece of control software and comprising: reading the test counter from the non-volatile memory, 
Johnson discloses determining if the counter value is greater than a maximum number of times (See paragraph 0170).  Johnson discloses error messages for test results (See paragraph 0031). - comparing the test counter: if the test counter is equal to its initial value there is no test result; if the test counter is equal to its initial value increased by 1, resetting the test counter, and the result of the test is positive; and if the value of the test counter is different, creating a “reset” error, and the result of the test is negative.

Referring to claim 6, Johnson discloses measuring the total processing time duration of the data processor (See paragraph 0162). - The method as claimed in claim 1, further comprising a preliminary step of verifying a precondition for its execution, said condition being preferably determined according to at least one criterion from among: calendar duration, operating time of the computer and/or number of operating cycles of the member.

Referring to claim 7, Johnson discloses displaying an error message to a user (See paragraph 0126). - The method as claimed in claim 1, further comprising: turning on at least one warning signal if the result of the test is negative, if the “reset” error is created and/or if the “duration” error is created.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2017/0261099 to Hathaway et al.
- Vehicle control module reset detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        December 2, 2022